,
                     W~t lniteh ~tales                             nf Amerirn
                              'Io a{{to wfiom. tkse presents sfiaf{come, (jreeting:
                                                 Patent
    AA-55129-9

    This Patent is issued by the UNITED STATES, Department of Transportation, Federal Railroad
    Administration, 400 Seventh Street S .W., Washington D.C., 20590, as GRANTOR, to the Alaska
    Railroad Corporation, P.O. Box 107500, Anchorage, Alaska, 99510-7500, as GRANTEE, for lands in
    the Anchorage Recording District.

            "WHEREAS
                                    Alaska Railroad Corporation
            Pursuant to Sec. 604(b)(2) and Sec. 604(b)(3) of the Alaska Railroad Transfer
    Act of 1982, 45 U.S.C. 1201 et seq.(hereinafter referred to as ARTA), the Alaska
    Railroad Corporation is entitled to a patent for real property of the Alaska Railroad,
    including both the right-of-way of the Alaska Railroad (railroad right-of-way), and
    other railroad lands (railroad parcels). A portion of the lands are under the Exclusive
    License issued on January 5, 1985, and recorded in the Anchorage Recording District
    Book 1212, Pages 297-352. Title to the remaining lands was vested by Interim
    Conveyance on January 5, 1985, and recorded in the Anchorage Recording District,
    Book 1212, Pages 260-277. This patent is hereby issued for the real property
    described below:
    Railroad Right-of-Way as defined by Section 603(11) of ARTA:
                    Lots 1 to 8, inclusive, U.S. Survey No. 9015, Alaska.
    Containing 163.10 acres as shown on plat of survey officially filed December 14,
    1994.
                    U. S. Survey No. 9016, Alaska.
    Containing 74.45 acres as shown on plat of survey officially filed February 7, 1990.
    Aggregating 237.55 acres.




                                                                                            Pagel of 4



                                                                                      Exhibit B, p. 1 of 4
.f

            NOW KNOW YE, that the UNITED STATES OF AMERICA, has given and
     granted, and by these presents in conformity with ARTA, does give, grant, and
     convey, unto the Alaska Railroad Corporation, its assigns and successors, the real
     property described above to have and to hold forever.
     The right, title, and interest hereby granted and conveyed in and to the real property
     described above are the full and complete right, title, and interest of the United States
     in and to said real property, subject to the reservations and conditions set out below.
     Pursuant to Sec. 606(b)(4)(B) of ARTA, the right, title, and interest granted by the
     United States in the above-described real property that is located within the right-of-
     way pf the Alaska Railroad shall be not less than an exclusive-use easement as
     defined in Sec. 603(6) of ARTA.

     Reservations and Conditions:
     1.     The grant of the above-described real property is subject to the following
            rights and interests granted by the United States prior to this conveyance:
                    any interest in the Seward/Anchorage highway transferred to the State
                    of Alaska by the quit claim deed dated June 30, 1959, executed by the
                    Secretary of Commerce under the authority of the Alaska Omnibus
                    Act, Public Law 86-70, 73 Stat. 141, as to Secs. 19, 20, 29, and 30,
                    T. 12 N., R. 3 W., Seward Meridian.
     2      Pursuant to Sec. 604(c)(l) of ARTA, there is excluded from this conveyance
            any unexercised right-of-way that may exist under 43 U.S.C. 975(d).
     3.     Subject to the right, title, and interest, if any, that has otherwise vested in the
            State of Alaska in any submerged lands among the above-described lands
            which are situated beneath nontidal navigable waters up to the ordinary high
            water mark or which are permanently or periodically covered by tidal waters
            up to the line of mean high tide.
     Definitions:

     1.     "Real property", as used herein, means land and all of the appurtenances,
            hereditaments, improvements, facilities, trackwork, roadbed, buildings,
            franchises, ways, waters, minerals, rights, privileges, fixtures, licenses,
            leaseholds, reversions, easements, rights under operating, trackage and joint
            facilities agreements, rents, issues, profits and other interests and items
            belonging to or in any way appertaining to the above-described land.

     2.     All of the terms used in this instrument that are defined in Sec. 603(6) of
            ARTA have the same meaning herein as provided in said section including but
            not limited to the following terms:



                                                                                      Page 2 of4


                                                                              Exhibit B, p. 2 of 4
...   .

          a.    "exclusive-use easement", as used herein, means as provided by
                Sec. 603(6) of ARTA an easement which affords to the easement
                holder the following:

                1.     the exclusive right to use, possess, and enjoy the surface estate
                       of the land subject to this easement for transportation,
                       communication, and transmission purposes and for support
                       functions associated with such purposes;

                2.     the right to use so much of the subsurface estate of the lands
                       subject to this easement as is necessary for the transportation,
                       communication, and transmission purposes and associated
                       support functions for which the surface of such lands is used;

                3.     subjacent and lateral support of the lands subject to the
                       easement; and

                4.     the right (in the easement holder's discretion) to fence all or
                       part of the lands subject to this easement and to affix track,
                       fixtures, and structures to such lands and to exclude other
                       persons from all or part of such lands.

           b.   "right-of-way", as used herein, means as provided in Sec. 603(11) of
                ARTA:

                1.     area extending not less than one hundred feet on both sides of
                       the center line of any main line or branch line of the Alaska
                       Railroad; or

                2.     an area extending on both sides of the center line of any main
                       line or branch line of the Alaska Railroad appropriated or
                       retained by or for the Alaska Railroad that, as a result of
                       military jurisdiction over, or non-federal ownership of, lands
                       abutting the main line or branch line, is of a width less than that
                       described in subparagraph ( 1) of this paragraph.




                                                                               Page 3 of 4


                                                                       Exhibit B, p. 3 of 4
~   .


              IN WITNESS WHEREOF the undersigned authorized officer of the
         Department of Transportation has, in the name of the United States, set hi;(fer hand
         anA:,used the seal of the Department to be hereunto affixed on this              day                 C/
         of           'i"'sr 2006.            ,




        Accepted:

        ALASKA RAILROAD CORPORATION
                                                                        /            District of Columbia
                  ~./                       ./ -- ··           / ' /                 Subscribed and sworn to before me, in my presence,
                   /_.~               /                    .   /·r--{ ·.
        B y: _ _.,_-f~-'
                      ··-.~.--"~,_=-=.:----.'----._....--~"--·=-""'"t-=-"-
                                                                        ·· ---~--    this_.~dayof~Y.-~f                       ,?oD.-'

                        , - -_,.)
                             -                    II                                 t!t~ ~                                         ·-
                       .. "-~---··_
        Title:_...../.__         .. _l_ :""'____i_f_._c:__'_ __
                                      ;·_                                            ---~-~--Nota"Public
                                                                                     My Commission Expires __3,.:;- Ix.- D ~
                                       .'
                                       '               i
        Dated:___F_.-~_/_,_/'_/_"._/_·'-_~-~~-<:=~!____
                                  7           {

        Location Index for Recording Information:                                   Return Recorded Document to:

        Lots 1 to 8, inclusive, USS 9015 located
        inSecs.6,7, 18, 19,20,29,30,32,33,
        and 34, T. 12 N., Rs. 3 and 4 W., SM;
        USS 9016 located in Secs. 23, 25, 26,
        and 36, T. 13 N., R. 4 W., SM.

                                                                                                                              '
                                                                                                                             .·".




                                                                                                                                         .   ..

        PatentNo
                         b U - ~00 h ·
                                 · V                                                                               Page 4 of4


                                                                                                            Exhibit B, p. 4 of 4
